Title: George W. Spotswood to James Madison, 23 March 1829
From: Spotswood, George W.
To: Madison, James


                        
                            
                                Honoured sir,
                            
                            
                                
                                    University
                                
                                March 23d. 1829.
                            
                        
                         
                        I take the liberty of enclosing to you a letter I recd. by this days mail from majr Lewis; I beg leave to
                            appologize for being so troublesome. A large and dependent family compells me to seek some more favourable situation to
                            supply their wants; I solicit your friendship, and avail myself of this opportunity, and offer you my most grateful
                            thanks, for the many acts of kindness you have extended to me; I am happy to inform you that we are all getting perfectly
                            well at this Institution. I have the honour Sir to be your obd. Hmbl servt.
                        
                        
                            
                                George W. Spotswood
                            
                        
                    